DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 21 December 2020 (“Remarks”) have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1, 5, 9, 11, 13, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaiswal, et al., Pre-Grant Publication No. US 2020/0098195 (“Jaiswal”).
Regarding claim 1 and analogous claims 11 and 19, Jaiswal teaches:
A method for manufacturing an object, the method comprising: using a processor to perform the steps of: receiving first data representing a first design of the object to be manufactured; (Jaiswal, paragraphs 0091 and 0098, cf. fig. 8, item 802, “[0091] In implementing the logic 800, the thin segment identification engine 108 may access a 3D model representative of an object to be constructed by a 3D printer (802) and extract cross-sectional slices of the 3D model perpendicular to a build direction for construction of the object by the 3D printer (804). The thin segment identification engine 108 may identify critical thin segments in the cross-sectional slices with a segment size smaller than a printer resolution of the 3D printer (806). For instance, the thin segment identification engine 108 may segment (e.g., divide) the cross-sectional slices into printable and non-printable segments (808) and use a machine learning model trained using geometric features computed for thin regions (e.g., a linear SVM) to classify the non-printable segments as critical or non-critical (810). [0098] FIG. 10 shows an example of a system 1000 that supports identification and redesign of critical thin segments in 3D model that are below 3D printer resolution. The system 1000 may include a processor 1010, which may take the form of a single or multiple processors. The processor(s) 1010 may include a central processing unit (CPU), microprocessor, or any hardware device suitable for executing instructions stored on a machine-readable medium. The system 1000 may include a machine-readable medium 1020. The machine-readable medium 1020 may take the form of any non-transitory electronic, magnetic, optical, or other physical storage device that stores executable instructions, such as the thin segment identification instructions 1022 and the thin segment redesign instructions 1024 shown in FIG. 10.”; the device in the art retrieves a 3D model representative of an object to be constructed by a 3D printer (i.e. first data representing a first design of the object to be manufactured)).
obtaining second data representing a machine-learning model, the machine-learning model representative of production data and based at least partially on one or more of: object features, process parameters, environmental factors, and quality data, and (Jaiswal, paragraph 0042, “[0042] The machine learning model used by the thin segment identification engine 108 (e.g., SVM 230) may be trained using geometrical features computed on a training set of thin regions. The training set may be user -classified so as to effectuate whichever criticality criteria such a user (or set of users or system) requires. The following description provides example features and training sets with respect to the SVM 230 as a particular implementation, though such features and training sets may likewise be used to train various other machine learning models that the thin segment identification engine 108 may access and use.”; the device in the art utilizes a machine learning model (i.e. second data representing a machine-learning model) trained using geometrical features (i.e. object features)).
the machine-learning model comprising a classifier to determine one or more values associated with manufacture of the first design of the object; (Jaiswal, paragraph 0041, cf. fig. 8, item 810, “[0041] The thin segment identification engine 108 may use various machine learning techniques to classify non-printable segments as critical or non-critical. For instance, the thin segment identification engine 108 may use any combination of support vector machines (SVMs), supervised or semi-supervised learning models, neural networks, and the like. The specific machine learning model used by the thin segment identification engine 108 may vary based on user or system preference, though the selected machine learning model may be trained or programmed according to specific features to classify criticality of identified non-printable segments. In the specific example shown in FIG. 2, the thin segment identification engine 108 inputs the non-printable segments 220 into a SVM 230 for classification. The SVM 230 may be implemented separate from the thin segment identification engine 108 or as part of the the device in the art utilizes a classifier to determine one or more values associated with manufacture of the first design of the object (i.e. a classifier to determine one or more values associated with manufacture of the first design of the object)).
in response to a determination that at least one of the one or more values fails to satisfy a threshold, (Jaiswal, paragraph 0040, cf. paragraph 0091 and fig. 8, item 810, “[0040] The criticality criteria by which the thin segment identification engine 108 classifies the non-printable segments 220 may be user-configured. Doing so may offer increased flexibility and scalability in differentiating between specific types of thin segments and whether such thin segments require redesigning for accurate construction. For instance, a designer may specify general criticality criteria widely applicable to 3D models of various types, and subsequent users or product groups may specify narrowed criticality criteria specific to a particular product, customer, or design. One mechanism to specify criticality criteria is via training sets of machine learning models.”; the device in the art differentiates between specific types of thin segments and whether such thin segments require redesigning for accurate construction (i.e. a determination that at least one of the one or more values) based on criticality criteria (i.e. fails to satisfy a threshold)).
generating third data using the first data and the second data, wherein the third data indicates at least one of a modification to the first design of the object or process conditions for production of the object; (Jaiswal, paragraph 0092, cf. fig. 8, items 814 - 818, “[0092] In implementing the logic 800, the thin segment redesign engine 110 may modify the 3D model to account for the identified critical thin segments in the 3D model (812). For instance, the thin segment redesign engine 110 may thicken the critical thin segments such that the segment size of the critical thin segments satisfy a thickening criterion with respect to the printer resolution (814), smooth sharp corners added to the cross-sectional slices by the thickening (816), extend the thickened and smoothed cross-sectional slices by the slice height of the cross-sectional slices (818),”; the device in the art modifies the received 3D model to be printable based on a determination that a portion of the design needs to be thickened (i.e. wherein the third data indicates at least one of a modification to the first design of the object)).
determining a second design of the object based on third data; and (Jaiswal, paragraph 0092, cf. fig. 8, item 820, “and merge the extended cross-sectional slices to form the modified 3D model (820).”).
sending the second design of the object, the process conditions, or both, to a manufacturing tool to enable production of the object. (Jaiswal, paragraph 0092, cf. fig. 8, item 822, “Then, the thin segment redesign engine 110 may provide the modified 3D model to the 3D printer for construction of the object (822). In some implementations, a system may include 3D printing capabilities to construct the object in accordance with the modified 3D model.”).
Regarding claim 5 and analogous claim 13, Jaiswal teaches The method of claim 1, wherein the modification includes adjusting at least one of an object geometry or a ply angle. (Jaiswal, paragraphs 0055 - 0056, “[0055] Note that the thin segment redesign engine 110 need not include the (previously determined) non-critical thin segments as part of the thickened cross-sectional slice 310. This may be the case as the criticality criteria applied in classifying such non-printable segments as non-critical indicates that imprecise 3D printing of these sections is user-tolerable. Hence, the thin segment redesign engine 110 may redesign the cross-sectional slice 210 such that these non-critical thin segments are not included, and thus not constructed by the 3D printer. In other implementations, the thin segment redesign engine 110 may merge the non-critical thin segments into the thickened cross-sectional slice 310 even though a 3D printer may be incapable of precisely printing these sections given the printer resolution T. [0056] The thickening process for critical thin segments may introduce sharp corners in the thickened cross-sectional slice 310. This may occur as the added material of thickened critical thin segments may sharply intersect or sharply overlap with neighboring printable segments of the 3D model. In some implementations, the thin segment redesign engine 110 identifies boundary intersections between the thickened critical thin segments and neighboring printable segments as sharp corners added to the critical when a determination is needed that an area of the printed object needs to be thickened, the device in the art modifies sharp corners (i.e. an object geometry), etc).
Regarding claim 9, Jaiswal teaches The method of claim 1, wherein the object features include regions of curvature. (Jaiswal, paragraphs 0035 and 0078, cf. fig. 7, “it should be appreciated that the thin segment identification engine 108 may apply the described features for any arbitrary closed shape applicable to the printer resolution T, e.g., T representing any arbitrary 2D geometry with a corresponding perimeter, area, shape, or other aspects. … [0078] To illustrate through a second example, the thin segment identification engine 108 or a CAD system may set a particular slice thickness for cross-sectional slice extractions (e.g., to ensure a threshold number of slices are extracted from the 3D model 610 or to enforce a desired distance between slices). In such examples, the thin segment redesign engine 110 may set the height of the inverted conical thickening structure 710 as equal to the slice height, and the shape height and conical slant angle together control the required diameter (and thus area) of the base circle. In each of these two examples, the height of the inverted conical thickening shape 710 used by the thin segment redesign engine 110 may be set as equal to a slice height of the cross-sectional slices extracted by the thin segment identification engine 108.”; the device in the art analyzes “any arbitrary 2D geometry with a corresponding perimeter, area, shape, or other aspects” including conical shapes (i.e. regions of curvature)).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 10, 14, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Mehr, et al., Pre-Grant Publication No. US 2018/0341248 (“Mehr”).
Regarding claim 2, Jaiswal teaches the method of claim 1.
Jaiswal does not explicitly teach wherein the machine-learning model is updated using globally dispersed production data..
Mehr teaches wherein the machine-learning model is updated using globally dispersed production data. (Mehr, paragraph 0027, “[0027] Disclosed herein are methods for real-time adaptive control of an additive manufacturing or welding process comprising: a) providing an input design geometry for an object; b) providing a training data set, wherein the training data set comprises process simulation data, process characterization data, in-process inspection data, post-build inspection data, or any combination thereof, for a plurality of design geometries that are the same as or different from the input design geometry of step (a) or any portion thereof; c) providing a predicted optimal set/sequence of one or more process control parameters for fabricating the object, wherein the predicted optimal set of one or more process control parameters are derived using a machine learning algorithm that has been trained using the training data set of step (b); and d) performing the additive manufacturing or welding process to fabricate the object, wherein real-time process characterization data is provided as input to the machine learning algorithm to adjust one or more process control parameters in real-time. Also disclosed are systems designed to implement these methods, as illustrated schematically in FIG. 1. As indicated in FIG. 1, in some embodiments, the disclosed methods for adaptive, real-time control of additive manufacturing or welding processes may be implemented using a distributed system, e.g., where different components or modules of the system are physically located in different workspaces, at different work sites, or in different geographical locations, and process simulation data, process characterization Mehr teaches a networked control or processing environment sharing data across different worksites (i.e. the machine-learning model is updated using globally dispersed production data)).
In view of the teachings of Mehr it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mehr to Jaiswal before the effective filing date of the claimed invention in order to combine the teachings of Jaiswal (i.e. an additive manufacturing using a processor to perform machine learning to improve the additive process) with the teachings of Mehr (i.e. a distributed computing arrangement communicating with compressed data) with the combination of these familiar elements functioning together according to known methods yielding predictable results (i.e. an additive manufacturing/machine learning device that uses distributed computing, cf. Mehr, “[0164] For distributed systems, the sharing of data between one or more deposition apparatus, one or more process monitoring sensors, machine vision systems, and/or in-process inspection tools may be facilitated through the use of a data compression algorithm, a data feature extraction algorithm, or a data dimensionality reduction algorithm. FIG. 14 illustrates one non-limiting example of an unsupervised ANN-based approach to image feature extraction and data compression, whereby image data is conveniently compressed, transmitted, and reconstructed at a different physical/geographical location from that at which it was acquired.”).
Regarding claim 6 and analogous claim 14, Jaiswal teaches the method of claim 1.
Jaiswal does not explicitly teach wherein the process parameters include at least one of temperature, pressure, tension, or roller type..
Mehr teaches wherein the process parameters include at least one of temperature, pressure, tension, or roller type. (Mehr, paragraph 0003, “In some embodiments, the one or more process control parameters to be predicted or controlled comprise … a temperature of a baseplate, an ambient temperature control during a deposition process, a temperature of a deposition material prior to deposition … In some embodiments, as part of the training of the machine learning algorithm, the machine learning algorithm randomly chooses values within a specified range for each of a set of one or more process control parameters, and incorporates the resulting process simulation data, process 
In view of the teachings of Mehr it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mehr to Jaiswal before the effective filing date of the claimed invention in order to provide an improved learned model for mapping control parameters to process outcomes (cf. Mehr, cited portion, “In some embodiments, as part of the training of the machine learning algorithm, the machine learning algorithm randomly chooses values within a specified range for each of a set of one or more process control parameters, and incorporates the resulting process simulation data, process characterization data, in-process inspection data, post-build inspection data, or any combination thereof, into the training data set to improve a learned model that maps process control parameter values to process outcomes.”).
Regarding claim 8, Jaiswal teaches the method of claim 1.
Jaiswal does not explicitly teach wherein the quality data includes data indicative of observed defects in produced objects..
Mehr teaches wherein the quality data includes data indicative of observed defects in produced objects. (Mehr, paragraph 0026, “[0026] Disclosed herein are methods for automated classification of object defects, for example, for objects fabricated using an additive manufacturing process or welding process, where the methods comprise: a) providing a training data set, wherein the training data set comprises fabrication process simulation data, fabrication process characterization data, in-process inspection data, post-build inspection data, or any combination thereof, for a plurality of object design geometries that are the same as or different from the object; b) providing one or more sensors, wherein the one or more sensors provide real-time data for one or more object properties; c) providing a processor programmed to provide a classification of detected object defects using a machine learning algorithm that has been trained using the training data set of step (a), wherein the real-time data from the one or more sensors is provided as input to the machine learning algorithm and allows the classification of detected object defects to be adjusted in real-time. Also disclosed are systems designed to perform the device in the art utilizes data from machine learning to classify defects in manufactured objects (i.e. the quality data includes data indicative of observed defects in produced objects)).
In view of the teachings of Mehr it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mehr to Jaiswal before the effective filing date of the claimed invention in order to identify defects to alert an operator, halt a manufacturing process, etc. (e.g. to minimize production costs for defective products, speed up the manufacturing process, etc. Cf. Mehr, paragraph 0031, “In some embodiments, in-process inspection data (e.g., automated defect classification data) may be used by the machine learning algorithm to send a warning or error signal to an operator, or optionally, to automatically abort the deposition process, e.g., an additive manufacturing process.”).
Regarding claim 10 and analogous claim 18, Jaiswal teaches the method of claim 1.
Jaiswal does not explicitly teach wherein the process conditions include temperature, tension, roller type, compaction force, or any combination thereof.
Mehr teaches wherein the process conditions include temperature, tension, roller type, compaction force, or any combination thereof (Mehr, paragraph 0003, “In some embodiments, the one or more process control parameters to be predicted or controlled comprise … a temperature of a baseplate, an ambient temperature control during a deposition process, a temperature of a deposition material prior to deposition … In some embodiments, as part of the training of the machine learning algorithm, the machine learning algorithm randomly chooses values within a specified range for each of a set of one or more process control parameters, and incorporates the resulting process simulation data, process characterization data, in-process inspection data, post-build inspection data, or any combination thereof, into the training data set to improve a learned model that maps process control parameter values to process outcomes.”).
In view of the teachings of Mehr it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mehr to Jaiswal before the effective filing date of the claimed invention in order to provide an improved learned model for mapping control parameters to process outcomes (cf. Mehr, cited portion, “In some embodiments, as part of the training of the machine learning algorithm, the 
Regarding claim 16, Jaiswal teaches the system of claim 11.
Jaiswal teaches wherein the object features include regions of curvature. (Jaiswal, paragraphs 0035 and 0078, cf. fig. 7, “it should be appreciated that the thin segment identification engine 108 may apply the described features for any arbitrary closed shape applicable to the printer resolution T, e.g., T representing any arbitrary 2D geometry with a corresponding perimeter, area, shape, or other aspects. … [0078] To illustrate through a second example, the thin segment identification engine 108 or a CAD system may set a particular slice thickness for cross-sectional slice extractions (e.g., to ensure a threshold number of slices are extracted from the 3D model 610 or to enforce a desired distance between slices). In such examples, the thin segment redesign engine 110 may set the height of the inverted conical thickening structure 710 as equal to the slice height, and the shape height and conical slant angle together control the required diameter (and thus area) of the base circle. In each of these two examples, the height of the inverted conical thickening shape 710 used by the thin segment redesign engine 110 may be set as equal to a slice height of the cross-sectional slices extracted by the thin segment identification engine 108.”; the device in the art analyzes “any arbitrary 2D geometry with a corresponding perimeter, area, shape, or other aspects” including conical shapes (i.e. regions of curvature)).
Jaiswal does not explicitly teach wherein the quality data includes data indicative of observed defects in produced objects, and.
Mehr teaches wherein the quality data includes data indicative of observed defects in produced objects, and (Mehr, paragraph 0026, “[0026] Disclosed herein are methods for automated classification of object defects, for example, for objects fabricated using an additive manufacturing process or welding process, where the methods comprise: a) providing a training data set, wherein the training data set comprises fabrication process simulation data, fabrication process characterization data, the device in the art utilizes data from machine learning to classify defects in manufactured objects (i.e. the quality data includes data indicative of observed defects in produced objects)).
In view of the teachings of Mehr it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mehr to Jaiswal before the effective filing date of the claimed invention in order to identify defects to alert an operator, halt a manufacturing process, etc. (e.g. to minimize production costs for defective products, speed up the manufacturing process, etc. Cf. Mehr, paragraph 0031, “In some embodiments, in-process inspection data (e.g., automated defect classification data) may be used by the machine learning algorithm to send a warning or error signal to an operator, or optionally, to automatically abort the deposition process, e.g., an additive manufacturing process.”).
Regarding claim 17, Jaiswal teaches the system of claim 11.
Jaiswal does not explicitly teach wherein the object includes an aircraft, a component of an aircraft, a vehicle or structure, a component of a vehicle or structure, or any combination thereof.
Mehr teaches wherein the object includes an aircraft, a component of an aircraft, a vehicle or structure, a component of a vehicle or structure, or any combination thereof (Mehr, paragraph 0174, “[0174] The disclosed automated object defect classification and adaptive, real-time free form deposition or joining (including additive manufacturing and welding) process control methods and systems may be used in any of a variety of industrial applications including but not limited to, the fabrication of parts and assemblies in the automotive industry, the aeronautics industry, the medical device industry, the consumer electronics industry, etc. For example, high volume applications for welding 
In view of the teachings of Mehr it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mehr to Jaiswal before the effective filing date of the claimed invention in order to utilize the invention to manufacture products useful in a relevant or particular industry. As taught by Mehr, the Examiner notes that the claim focuses on intended uses for the claimed invention, which Mehr describes as suitable applications for the taught invention. As such, the Examiner notes that a person of ordinary skill in the art would find the invention useful for the claimed intended uses based on the cited portion of Mehr’s teaching.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Gross, Pre-Grant Publication No. US 2006/0253214 (“Gross”).
Jaiswal teaches the method of claim 1.
Jaiswal does not explicitly teach further comprising using the processor to perform the step of generating data indicative of a supply chain dispersion estimate, floor space estimate, or cost estimate based on the first design and the second data..
Gross teaches further comprising using the processor to perform the step of generating data indicative of a supply chain dispersion estimate, floor space estimate, or cost estimate based on the first design and the second data. (Gross, paragraph 0031, “[0031] The design system includes a database to which manufacturers submit manufacturing information. As used herein, “manufacturing information” refers to information that defines or otherwise characterizes the capabilities or manufacturing resources of a particular manufacturer, the costs associated with using the manufacturer’s capabilities, and the times at which the resources may be available or the components producible. Thus, “manufacturing information” includes, but is not limited to, one or more of the following: the number and type of machines or other resources the manufacturer has available, the capability of those machines or resources to perform specific manufacturing operations, the cost of using the manufacturer’s machines or resources (including applicable costing algorithms for the machines and/or other processes specific to a particular manufacturer), the cost to perform specific manufacturing operations with the manufacturer’s the device in the art utilizes various types of manufacturing information, including cost data, in data processing related to process control (i.e. cost estimate)).
In view of the teachings of Gross it would have been obvious for a person of ordinary skill in the art to apply the teachings of Gross to Jaiswal before the effective filing date of the claimed invention in order to provide better data to aid in better process control decision making (cf. Gross, “[0006] Computer-based systems that are configured to provide automated cost estimation address many of the disadvantages of the conventional approach to locating and negotiating with a qualified manufacturer. However, such systems still suffer from significant disadvantage. For example, when generalized manufacturing rules are applied to the cost factors that are extracted from the design information, it is not possible to account for manufacturer-specific variances and capabilities. For example, such a configuration will result in inaccurate estimates if a particular manufacturer is able to obtain raw materials at a particularly reduced price as compared to other manufacturers. Similarly, use of generalized cost factors cannot provide a designer with accurate data related to a specific manufacturer, such as production times, manufacturing capabilities, and quality ratings based on past production runs. Thus, in view of the foregoing, an improved design system has been developed that is capable of providing a designer with dynamically-updated information associated with potential manufacturers. Example embodiments of such a system are disclosed herein.”).
s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Kunc, et al., Pre-Grant Publication No. US 2017/0151728 (“Kunc”).
Regarding claim 4 and analogous claim 12, Jaiswal teaches the method of claim 1.
Jaiswal does not explicitly teach wherein the production of the object includes an automated fiber placement (AFP) process..
Kunc teaches wherein the production of the object includes an automated fiber placement (AFP) process. (Kunc, paragraph 0042, “[0042] With reference now to FIG. 7, an exemplary additive manufacturing nozzle assembly 30 for depositing a bead of polymer material having continuous fiber reinforcements 42 is illustrated. The nozzle assembly 30 has a central axis and deposits material within, or outside of, the X-Y plane. With fiber reinforcements 20, true, three-dimensional printing is possible without the need for a support structure. In this example, an extruder barrel 32 contains a rotatable screw 34, which conveys a base polymer material 36 in pellet, granular, beads or other form through a heater 38 (e.g., electrical resistance heater, induction heater, etc … ) to a nozzle 40. In these examples, a single or multiple screw extruder may be used. The base polymer material 36 may be chosen from a thermoplastic polymer, a combination of thermoplastic polymers, a thermoset polymer, a combination of thermoset polymers and a combination of thermoplastic and thermoset polymers as described above with respect to the reinforcing polymer material 26. In some examples, the base polymer material 36 may contain chopped reinforcing fibers as described above.”).
In view of the teachings of Kunc it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kunc to Jaiswal before the effective filing date of the claimed invention in order to increase strength in the manufactured material or item (cf. Kunc, “[0033] With reference first to FIGS. 1-4, two examples of dry continuous fiber reinforcements 20 will now be described in detail. The terms “continuous fiber reinforcements” encompass fiber reinforcements that are uncut, which provide a considerable strength advantage over chopped fibers.”).
s 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Bharadwaj, et al., Pre-Grant Publication No. US 2019/0384274 (“Bharadwaj”).
Regarding claim 7 and analogous claim 15, Jaiswal teaches the method of claim 1.
Jaiswal does not explicitly teach wherein the environmental factors include at least one of ambient temperature or humidity..
Bharadwaj teaches wherein the environmental factors include at least one of ambient temperature or humidity. (Bharadwaj, paragraph 0026, “[0026] The example material property prediction module 114 comprises one or more processors configured by programming instructions in computer readable media. The example material property prediction module 114 is configured to estimate, in real-time, during the build of the metallic component, using time-series sensor data and the ICME model output data, one or more material properties associated with the metallic component. The example material property prediction module 114 is configured to receive sensor data during the build of a metallic component using the AM process, wherein the sensor data may include two or more of time-series temperature data of a surface of the metallic component recorded by a photodiode, time-series temperature data of a surface of the metallic component recorded by a pyrometer, time-series laser power data, time-series build chamber oxygen data, time-series build chamber humidity data, and other time-series build chamber environmental data; receive ICME model output data for building the component, wherein the ICME model output data includes predicted melt pool dimensions time-series data, predicted melt temperature time-series data, and predicted defects forming as a result of melt pool evolution and movement; and estimate using the received sensor data and the received ICME model output data one or more material properties associated with the formed metallic component. The one or more material properties may include one or more of porosity (size and distribution), surface roughness, strength of a section of the metallic component, residual stresses, and others.”; the device in the art uses (i.e. ambient … humidity) in modeling process parameters, etc).
In view of the teachings of Bharadwaj it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bharadwaj to Jaiswal before the effective filing date of the claimed invention in order to increase accuracy of modeled factors in process planning/implementation by Bharadwaj, cited portion, “the ICME model output data includes predicted melt pool dimensions time-series data, predicted melt temperature time-series data, and predicted defects forming as a result of melt pool evolution and movement; and estimate using the received sensor data and the received ICME model output data one or more material properties associated with the formed metallic component”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal in view of Mehr and Bharadwaj.
Jaiswal teaches the computer-readable medium of claim 19.
Jaiswal teaches wherein the modification includes adjusting at least one of an object geometry or a ply angle, (Jaiswal, paragraphs 0055 - 0056, “[0055] Note that the thin segment redesign engine 110 need not include the (previously determined) non-critical thin segments as part of the thickened cross-sectional slice 310. This may be the case as the criticality criteria applied in classifying such non-printable segments as non-critical indicates that imprecise 3D printing of these sections is user-tolerable. Hence, the thin segment redesign engine 110 may redesign the cross-sectional slice 210 such that these non-critical thin segments are not included, and thus not constructed by the 3D printer. In other implementations, the thin segment redesign engine 110 may merge the non-critical thin segments into the thickened cross-sectional slice 310 even though a 3D printer may be incapable of precisely printing these sections given the printer resolution T. [0056] The thickening process for critical thin segments may introduce sharp corners in the thickened cross-sectional slice 310. This may occur as the added material of thickened critical thin segments may sharply intersect or sharply overlap with neighboring printable segments of the 3D model. In some implementations, the thin segment redesign engine 110 identifies boundary intersections between the thickened critical thin segments and neighboring printable segments as sharp corners added to the critical thin segment by the thickening. FIG. 3 highlights some example sharp corners 320 introduced by the thickening at various intersections between the depicted printable segments and thickened critical thin segments. The thin segment redesign engine 110 may further modify a 3D model to smooth these introduced sharp corners.”; when a determination is needed that an area of the printed object needs to be thickened, the device in the art modifies sharp corners (i.e. an object geometry), etc).
Jaiswal does not explicitly teach:
wherein the process parameters include at least one of temperature, pressure, tension, or roller type, and
wherein the environmental factors include at least one of ambient temperature or humidity..
Mehr teaches wherein the process parameters include at least one of temperature, pressure, tension, or roller type, and (Mehr, paragraph 0003, “In some embodiments, the one or more process control parameters to be predicted or controlled comprise … a temperature of a baseplate, an ambient temperature control during a deposition process, a temperature of a deposition material prior to deposition … In some embodiments, as part of the training of the machine learning algorithm, the machine learning algorithm randomly chooses values within a specified range for each of a set of one or more process control parameters, and incorporates the resulting process simulation data, process characterization data, in-process inspection data, post-build inspection data, or any combination thereof, into the training data set to improve a learned model that maps process control parameter values to process outcomes.”).
In view of the teachings of Mehr it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mehr to Jaiswal before the effective filing date of the claimed invention in order to provide an improved learned model for mapping control parameters to process outcomes (cf. Mehr, cited portion, “In some embodiments, as part of the training of the machine learning algorithm, the machine learning algorithm randomly chooses values within a specified range for each of a set of one or more process control parameters, and incorporates the resulting process simulation data, process characterization data, in-process inspection data, post-build inspection data, or any combination thereof, into the training data set to improve a learned model that maps process control parameter values to process outcomes.”).
Bharadwaj teaches wherein the environmental factors include at least one of ambient temperature or humidity. (Bharadwaj, paragraph 0026, “[0026] The example material property the device in the art uses (i.e. ambient … humidity) in modeling process parameters, etc).
In view of the teachings of Bharadwaj it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bharadwaj to Jaiswal before the effective filing date of the claimed invention in order to increase accuracy of modeled factors in process planning/implementation by accounting for environmental factors (cf. Bharadwaj, cited portion, “the ICME model output data includes predicted melt pool dimensions time-series data, predicted melt temperature time-series data, and predicted defects forming as a result of melt pool evolution and movement; and estimate using the received sensor data and the received ICME model output data one or more material properties associated with the formed metallic component”).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116